DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 1/24/2021. Claims 1 and 11 have been amended. No claims have been added. No claims have been cancelled. Claims 1-20 are pending an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arunan et al. US 2005/0288069 (hereinafter Arunan), in view of Moyer et al. US 2005/0257102 (hereianfter Moyer) and Heidari-Bateni et al. US 2006/0268891 (hereinafter Heidari) and Simon US 2007/0100507 (hereinafter Simon).

Regarding claim 1, Arunan teaches a system [See Arunan, Figure 3] comprising: 
	a wireless device [See Arunan, Fig. 3 (Device P)] having a radio frequency transceiver [See Arunan, ¶20 (transmitting and receiving part of the device)], 

to maintain the radio frequency transceiver in the sleep mode at times other than the predetermined time periods [Arunan, ¶42-44 and ¶58 (the device will wait in a power save state during the period associated with the hibernation state when communication is possible)], wherein the predetermined time periods are determined according to information of a beacon [¶54 (hibernating mode and active mode are indicated by field information in the beacon)], the beacon being either transmitted from or received by the radio frequency transceiver [¶55 (receiving beacons from other devices)]; 
While Arunan teaches wherein the occurrences of the predetermined time periods are based at least in part on the masked (selected) bit field information indicated in the beacon message [¶42-44, ¶54 and ¶58 (hibernating mode and active mode are indicated by field information in the beacon which indicates the time for hibernation and awakening)], it does not explicitly teach wherein the wireless device stores a mask for application to a bit field to generate a masked bit field.
However, Moyer teaches wherein the wireless device stores a mask for application to a bit field (bit field 42 of Moyer Fig. 3), the wireless device being further configured to apply the mask to the bit field to generate a masked bit field [Moyer ¶35 and ¶37].
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, indicating a system of transmitting beacons having fields containing information in the form of bits with the teachings of Moyer, indicating that a bit mask may be applied to fields to generate selected bits. The benefiting result of the combination would have been the ability to quickly identify information of interest using set rules, but it does not teach wherein the node operates 
However, Heidari teaches wherein a host node may operate in wake and sleep modes that are occurring periodically subsequent to reception or transmission of a beacon absent reception of transmission of another one of the beacons [Heidari, ¶47, Lines 5-10 (Beacon is utilized to synchronize the nodes to know when to transition between sleep and awake states) and ¶47, Lines 3-13 (periodically transitioning between sleep and awake states in the time interval after the beacon period and also absent reception or transmission of another one of the beacons)].
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer indicating a system of transmitting beacons having fields containing information in the form of bits with the teachings of Heidari, indicating that beacons are utilized to establish a timing synchronization between nodes to coordinate when the nodes will periodically transition between awake states and sleep states. Benefit of enhancing synchronization between nodes to correct or prevent the negative effects of clock drift and timing degradation at the distributed nodes but it does not teach wherein the periodic occurrences of the predetermined time periods cease after the wireless device is no longer in range to receive the data.
	However Simon teaches wherein the periodic occurrences of the predetermined time periods cease after the wireless device is no longer in range to receive the data [Simon, ¶45-¶46 (when there is no SR connection available (such as when the SR radio is out of range of the Access Point), ceasing the periodic transitioning between wake (for communication) and sleep (power saving during discontinuous state) occurring in predetermined time periods) Simon ¶32 (several instances of the Simon reference teaches wherein the short range radio is utilized when it is range/proximity of the access point and its’ usage of the short range radio is discontinued with outside of the range/proximity to the access point)  also see Simon ¶23, ¶28, ¶32 & ¶35-¶36]].

	
Regarding claim 2, Arunan, in view of Moyer, Heidari and Simon teaches the system of claim 1, wherein the wireless device is further configured to: 
(a) wake the radio frequency transceiver from the sleep mode, to receive data [Arunan, ¶20 and ¶147 (receiving network information following awakening from hibernation)]; 
(b) upon termination of one of the predetermined time periods, transition the radio frequency transceiver back to the sleep mode [Arunan, ¶20, ¶96 and ¶101]; 
(c) maintain the radio frequency transceiver in the sleep mode until a next one of the predetermined time periods [Arunan, ¶101 and ¶109 (the device maintains hibernation until the awake period/wakeup time)]; and 
repeat (a), (b), and (c) in order for each of the predetermined time periods [Arunan, ¶20, ¶109-101 and ¶147 (the awake mode, return back to a power saving/hibernation mode, and continued hibernation for a duration are repeated according to a pre-declared beacon periods)].



Regarding claim 4, Arunan, in view of Moyer, Heidari and Simon teaches the system of claim 1, wherein the wireless device is a portable wireless electronic device (Wireless Personal Area Network devices [Arunan, Fig. 7, ¶8-10] wherein the devices have a transmitter and receiver [Arunan, ¶20] and thus are categorized as mobile wireless electronic devices).

Regarding claim 5, Arunan, in view of Moyer, Heidari an Simon teaches the system of claim 1, wherein the wireless device receives the beacon during each predetermined time period of a plurality of the predetermined time periods (the device receives beacons during each wake interval [See Arunan, ¶107-111 and ¶150-153] which a predetermined time period of the predetermined time periods).

Regarding claim 7, Arunan, in view of Moyer, Heidari and Simon teaches the system of claim 1, wherein the wireless device is further configured to transmit an identifier of the wireless device during one or more of the predetermined time periods (the beacon transmission comprise a PSIE which 

Regarding claim 11, Arunan teaches a method comprising: 
periodically waking the radio frequency transceiver from a sleep mode to receive data during the predetermined time periods [See Arunan, ¶87 and ¶96 (The device executing a PS mode configures the devices to sleep/hibernate for a period of time and then awaken for communication at the end of the hibernate period)]; and 
maintaining the radio frequency transceiver in the sleep mode at times other than the predetermined time periods [Arunan, ¶42-44 and ¶58 (the device will wait in a power save state during the period associated with the hibernation state when communication is possible)], wherein the predetermined time periods are determined according to information of a beacon [¶54 (hibernating mode and active mode are indicated by field information in the beacon)], the beacon being either transmitted from or received by the radio frequency transceiver [¶55 (receiving beacons from other devices)]. 
Additionally Arunan teaches that the method utilizes a radio frequency transceiver [See Arunan, ¶20 (transmitting and receiving part of the device)] of a wireless device [See Arunan, Fig. 3 (Device P)], receiving a beacon, the beacon comprising a bit field; 
While Arunan teaches wherein the occurrences of the predetermined time periods are based at least in part on the masked (selected) bit field information indicated in the beacon message [¶42-44, ¶54 and ¶58 (hibernating mode and active mode are indicated by field information in the beacon which indicates the time for hibernation and awakening)], it does not explicitly teach wherein the wireless device stores a mask for application to a bit field to generate a masked bit field.

	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, indicating a system of transmitting beacons having fields containing information in the form of bits with the teachings of Moyer, indicating that a bit mask may be applied to fields to generate selected bits. The benefiting result of the combination would have been the ability to quickly identify information of interest using set rules, but it does not teach wherein the node operates in wake and sleep modes that are occurring periodically subsequent to receiving the beacon.
However, Heidari teaches wherein a host node may operate in wake and sleep modes that are occurring periodically subsequent to receiving the beacon absent reception of another one of the beacons [Heidari, ¶47, Lines 5-10 (Beacon is utilized to synchronize the nodes to know when to transition between sleep and awake states) and ¶47, Lines 3-13 (periodically transitioning between sleep and awake states in the time interval after the beacon period and also absent reception or transmission of another one of the beacons)].
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer indicating a system of transmitting beacons having fields containing information in the form of bits with the teachings of Heidari, indicating that beacons are utilized to establish a timing synchronization between nodes to coordinate when the nodes will periodically transition between awake states and sleep states. Benefit of enhancing synchronization between nodes to correct or prevent the negative effects of clock drift and timing degradation at the distributed nodes, but it does not teach wherein the periodic occurrences of the predetermined time periods cease after the wireless device is no longer in range to receive the data.


It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer and Heidari indicating a system of transmitting beacons to scheduling periodic wake and power saving cycles with the teachings of Simon, indicating that when the device is in short range proximity to an access point the device conducts periodic transitions between awake states and sleep states using a short range connection and when it is not in short range proximity it cannot access the short range connection and as a result ceases the periodic waking and sleeping to access the short range connection. Benefit of reducing battery consumption by checking whether or not short range coverage is available prior to conducting normal short range communication cycle activity.

Regarding claim 12, Arunan, in view of Moyer, Heidari and Simon teaches the method of claim 11: wherein the waking further comprises, for each one of the predetermined time periods, waking the radio frequency transceiver from the sleep mode to receive data, and upon termination of the each one of the predetermined time periods, transitioning the radio frequency transceiver back to the sleep mode; and wherein the maintaining further comprises, after each transitioning, maintaining the radio 

Regarding claim 13, Arunan, in view of Moyer, Heidari and Simon teaches the method of claim 11, further comprising determining when to wake the radio frequency transceiver according to the masked bit field. (Claim 13 is rejected based on similar rationale applied to the rejection of claim 3)

Regarding claim 14, Arunan, in view of Moyer, Heidari and Simon teaches the method of claim 11, wherein the wireless device is a portable wireless electronic device. (Claim 14 is rejected based on similar rationale applied to the rejection of claim 4)

Regarding claim 15, Arunan, in view of Moyer, Heidari and Simon teaches the method of claim 11, wherein the receiving the beacon further comprises receiving the beacon during each predetermined time period of a plurality of the predetermined time periods. (Claim 15 is rejected based on similar rationale applied to the rejection of claim 5)

Regarding claim 17, Arunan, in view of Moyer, Heidari and Simon teaches the method of claim 11, further comprising, using the radio frequency transceiver, transmitting an identifier of the wireless device during one or more of the predetermined time periods. (Claim 17 is rejected based on similar rationale applied to the rejection of claim 7)

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arunan, in view Moyer, Heidari and Simon as applied to claims 1 and 11 above, and further in view of Andric et al. US 2005/0192748 (hereinafter Andric).

Regarding claim 6, Arunan, in view of Moyer, Heidari and Simon teaches the system of claim 1, but does not teach that of Andric which teaches wherein the wireless device is further configured to transmit location information during one or more of the predetermined time periods (Andric teaches wherein the location data may be transmitted a determined beacon time periods as beacon payload information [Andric, ¶19]).
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer, Heidari and Simon, indicating a system of transmitting beacons between power saving devices with the teachings of Andric, indicating that transmission of location data may be performed. The benefiting result of the combination would have been the ability to optimize communication to effectively communicate based on network range and velocities of wireless devices in the network.

Regarding claim 16, Arunan, in view of Moyer, Heidari, Simon and Andric teaches the method of claim 11, further comprising, using the radio frequency transceiver, transmitting location information during one or more of the predetermined time periods. (Claim 16 is rejected based on similar rationale applied to the rejection of claim 6)

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arunan, in view Moyer, Heidari and Simon as applied to claims 1 and 11 above, and further in view of Leung et al US 2004/0203566 (hereinafter Leung).
	
Regarding claim 8, the combination of Arunan, in view of Moyer, Heidari and Simon teaches the system of claim 1, wherein the wireless device is further configured to adjust a transmission power of 
	However Leung teaches wherein the transmission power of the beacon is adjusted at the transmitter [Leung, ¶57]
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer, Heidari and Simon, indicating a system of transmitting beacons between power saving devices with the teachings of Leung, indicating that transmission power of the beacons may be adjusted at the transmitter. The benefiting result of the combination would have been the ability to optimize communication to effectively communicate based on network dynamics.

Regarding claim 18, the combination of Arunan, in view of Moyer, Heidari, Leung and Simon teaches the method of claim 11, further comprising, using the radio frequency transceiver, adjusting a transmission power of the radio frequency transceiver. (Claim 18 is rejected based on similar rationale applied to the rejection of claim 8)

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arunan, in view Moyer, Heidari and Simon as applied to claims 1 and 11 above, and further in view of Kato US 2002/0184208 (hereinafter Kato).

Regarding claim 9, the combination of Arunan, in view of Moyer, Heidari and Simon teaches the system of claim 1, wherein the wireless device is further configured to receive the beacon during one of 
However, Kato teach both the above limitation and the ability to respond to the received beacon during a next one of the predetermined time periods [Kato, Figures 1 and 17, elements 112 and 114 and TB TACK ¶213].
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer, Heidari and Simon, indicating a system of transmitting beacons between power saving devices with the teachings Kato, indicating that the responses (such as acknowledgements) to transmitted beacons may be transmitted during a later predetermined time interval. The benefiting result of the combination would have been the ability to optimize communication to synchronize transmission and receipt of messages in addition to verifying their receipt.

Regarding claim 19, the combination of Arunan, in view of Moyer, Heidari, Simon and Kato teaches the method of claim 11, wherein the receiving the beacon further comprises receiving the beacon during one of the predetermined time periods, and the method further comprises responding to the received beacon during a next one of the predetermined time periods. (Claim 19 is rejected based on similar rationale applied to the rejection of claim 9)

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arunan, in view Moyer Heidari and Simon as applied to claims 1 and 11 above, and further in view of Cooper et al. US 3,906,166 (hereinafter Cooper).


However, Cooper teaches that the device (base of Figure 5 of Cooper) is further configured to: receive, on a first channel (signaling channel) and during one of the predetermined time periods (first 26 M SEC of Figure 5 of Cooper), a request to transmit information on a second channel different from the first channel (requested channel assignment of a second channel which is different from the signaling channel); and 
in response to receiving the request, to transmit, during a next one of the predetermined time periods, information on the second channel (in response to the request and assignment, the base transmits during a next one of the predetermined intervals of time expressed in the figure 5 line D of Cooper a signal indicating that the base is ready to accept dialing information.  Additionally there is also a secondary option disclosed that in response to the request, the base transmits during a next one of the predetermined intervals of time (26 M SEC of line B) expressed in the figure 5 of Cooper comprising information on the second channel being the channel assignment to be sent to the portable device) [Col. 12, Line 64- Col. 13, Line 14].
	It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Arunan, in view of Moyer, Heidari and Simon, indicating a system of transmitting beacons between power saving devices with the teachings of Cooper, indicating that the transmissions between devices may be separating into incoming and outgoing channels. The benefiting 

Regarding claim 20, the combination of Arunan, in view of Moyer, Heidari, Simon and Cooper teaches the method of claim 11, further comprising, using the radio frequency transceiver: receiving, on a first channel and during one of the predetermined time periods, a request to transmit information on a second channel different from the first channel; and in response to receiving the request, transmitting, during a next one of the predetermined time periods, information on the second channel.  (Claim 20 is rejected based on similar rationale applied to the rejection of claim 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467